PER 'CURIAM.
This is an appeal by the defendant from a judgment entered in the circuit court of Brookings county on June 12, 1933, and from an order denying a motion for new trial entered in said court on September 19, 1933. The notice of appeal was served on the 21st day of November, 1933, and a certified copy thereof was filed in the office of the clerk of this court December 16, 1933. No brief has been filed, and no further steps or proceedings have been taken in the prosecution of this appeal. The appeal is therefore deemed to be abandoned, and judgment and order appealed from are affirmed.